Case 1:19-cv-22759-FAM Document 5 Entered on FLSD Docket 07/26/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

  STEPHANY CARVAJAL, individually and
  on behalf of all others similarly situated,                  Case No. 19-cv-22759-FAM

         Plaintiff,
                                                               CLASS ACTION
  v.
                                                               JURY TRIAL DEMAND
  IMPERIAL FIRE AND CASUALTY
  INSURANCE COMPANY,

        Defendant.
  ___________________________________/

                      NOTICE OF DISMISSAL WITHOUT PREJUDICE

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Stephany Carvajal

 herby voluntarily dismisses this action as follows:

        1.      All claims of Plaintiff Stephany Carvajal, individually, are hereby dismissed

 without prejudice.

        2.      Each party shall bear its own attorney’s fees and costs.

 Dated: July 26, 2019                  Respectfully Submitted:

                                       By:     /s/ Jordan D. Utanski
                                              EDELSBERG LAW, P.A.
                                              Scott A. Edelsberg, Esq.
                                              Florida Bar No. 0100537
                                              edelsberg@edelsberglaw.com
                                              Jordan D. Utanski, Esq.
                                              Florida Bar No. 119432
                                              utanski@edelsberglaw.com
                                              20900 NE 30th Avenue, Suite 417
                                              Aventura, FL 33180
                                              Tel: (305) 975-3320

                                              SHAMIS & GENTILE, P.A.
                                              Andrew J. Shamis, Esq.
                                              Florida Bar No. 101754
                                              ashamis@shamisgentile.com
Case 1:19-cv-22759-FAM Document 5 Entered on FLSD Docket 07/26/2019 Page 2 of 2



                                    14 NE 1st Avenue, Suite 1205
                                    Miami, Florida 33132
                                    Tel: (305) 479-2299

                                    NORMAND PLLC
                                    Edmund A. Normand, Esq.
                                    Florida Bar No. 865590
                                    Jacob Phillips, Esq.
                                    Florida Bar No. 0120130
                                    62 West Colonial Street, Suite 209
                                    Orlando, Florida 32814
                                    Tel: (407) 603-6031
                                    ed@normandpllc.com
                                    jacob.phillips@normandpllc.com
                                    service@normandpllc.com

                                    Counsel for Plaintiff




                                       2
